Title: Thomas Boylston Adams to John Adams, 9 October 1793
From: Adams, Thomas Boylston
To: Adams, John


My dear Sir
Woodbury Octr: 9th: 1793—
After repeated, tho’ unsuccessful attempts to procure the letters, which I was informed by my Mothers letter, must be in the Post Office at Philada: this night’s Post has brought me six: four from Boston and Quincy, & two from my other friends; I feel no little gratitude to my friends in General, & my Parents in particular for the anxious solicitude they have expressed for my wellfare, upon the alarming occasion which now exists in Philadelphia. I have shuddered at the thought, when I reflect on the danger to which I now perceive I was for many days exposed before I left the City; while there, I was insensible to the innumerable instances of mortality, which daily occurred; but since my residence in this place, I have become more acquainted with the calamities of the City, & more regardful of my own safety. Had I received your’s & my Mothers letters sooner; or before I left the City, I should probably have made some town in the interior Counties of Pennsylvania the place of my residence; it might have been useful to me in my future pursuits, by giving me an oportunity to form a further acquaintance with the manners of the people, & also of determining upon the place of my future residence. The short notice I had for departure, (being only one day) precluded my making those arrangements which would have been necessary for a journey of any length or distance; & even at the short distance I now am from Philadelphia, I find myself destitute of winter cloaths, pretty short of cash, having left the greater part I possessed in the City, and wanting many conveniences, which would make my exile more comfortable. However I, in com[pany] with many of my acquaintance am amply provided with necessaries, & I can submit to any thing when I perceive others more unprovided, & willingly contibute my proportion to render their situation more tolerable. This place tho’ a small distance from the City, is by far the least crouded with inhabitants of any in the neighborhood, & from the little communication that exists with the City, I feel myself tolerably secure. My Friend Mr Freeman & myself were the two first strangers that came to this town; while every small village on the other side of the River was filled with deserters; for this reason I thought it more safe to retire to this place. Many have followed us, but they bear no proportion to the towns of Pennsylvania. I could write in this strain till morning, but it would afford you no satisfaction— I will therefore reserve further communications for the next Post,—
Subscribing myself / your Son
Thomas B Adams
PS, I have just heared of the death of your old friend J D Sergeant; he has fallen sacrifice to his public spirit & humane exertions— he was appointed a manager of the Hospital at Bush Hill, & undertook the trust— While we lament the cause, we cannot but admire the principles with which he was actuated.
Octr: 15. 93—
The accounts from the City are much the same;

